Case 8:18-cv-02993-SDM-CPT Document 15 Filed 02/21/19 Page 1 of 2 PageID 90



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   MICHELLE MURPHY,

         Plaintiff,

   v.                                                  CASE NO. 8:18-cv-2993-T-23CPT

   CREDIT ONE BANK, N.A.,

         Defendant.
   ____________________________________/


                                          ORDER

         Michelle Murphy sues (Doc. 1) under the Telephone Consumer Protection Act

   and the Florida Consumer Collection Practices Act. Presenting a “Cardholder

   Agreement,” which includes a broad “Agreement to Arbitrate” that Murphy

   accepted (Doc. 14-3 at 6), Credit One moves unopposed (Doc. 14) to dismiss the

   action and to compel arbitration. Alternatively, Credit One requests to stay the

   action.

         Under 9 U.S.C. § 3 a district court must stay an action if the parties have

   agreed to arbitrate the claim. EEOC v. Waffle House, Inc., 534 U.S. 279, 289 (2002)

   (“The [Federal Arbitration Act] provides for stays of proceedings in federal district

   courts when an issue in the proceeding is referable to arbitration”); Bender v. A.G.

   Edwards & Sons, Inc., 971 F.2d 698, 699 (11th Cir. 1992) (per curiam) (concluding that

   a district court errs by dismissing rather than staying a claim the parties have agreed
Case 8:18-cv-02993-SDM-CPT Document 15 Filed 02/21/19 Page 2 of 2 PageID 91



   to arbitrate). Accordingly, the motion (Doc. 14) is GRANTED, and this action is

   STAYED. The clerk is directed to ADMINISTRATIVELY CLOSE the case. No

   later than seven days after the parties receive the arbitral decision, Murphy must

   move to lift the stay and to open the case. If the parties have not received the arbitral

   decision by AUGUST 1, 2019, on that day Murphy must file a report detailing the

   status of the arbitration.

          ORDERED in Tampa, Florida, on February 21, 2019.




                                             -2-
